321 F.2d 645
EL PASO NATURAL GAS COMPANY, a corporation, Appellant,v.Frank S. KELLY, Jr., William H. McCartney, and Robert L. Breedlove, Appellees.
No. 7316.
United States Court of Appeals Tenth Circuit.
August 5, 1963.

A. K. Montgomery, of Seth, Montgomery, Federici & Andrews, Santa Fe, N. M. (Allen R. Grambling, of Hardie, Grambling, Sims & Galatzan, El Paso, Tex., with him on the brief), for appellant.
George W. Hannett, of Hannett, Hannett & Cornish, Albuquerque N. M. (J. C. Smith, of Hussey & Smith, Shreveport, La., with him on the brief), for appellees.
Before PICKETT, LEWIS and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment entered pursuant to an opinion and mandate of this Court on a former appeal. El Paso Natural Gas Co. v. Kelly, et al., 308 F.2d 820. It is contended that the judgment does not conform to the opinion and mandate.


2
"Upon remand from an appellate court with a specific mandate the trial court is limited to the imperative of the mandate and is without jurisdiction to vary or extend it." Britton v. Dowell, Inc., 10 Cir., 243 F.2d 434. See also, Bastian v. Erickson, 10 Cir., 114 F.2d 338. In the former opinion we held that the plaintiffs had acquired 660 mineral acres on a weighted acreage basis which was alloted to them from three separate tracts in proportion to the ownership of their grantor in these tracts. To obtain this result a method of calculation was set forth. The judgment entered on the mandate is in accord with that method.


3
Affirmed.